                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

                              )
DONALD TSCHAPPATT,            )                       CASE NO. 1:17-cv-337
                              )
              Plaintiff,      )
                              )                       JUDGE CHRISTOPHER A. BOYKO
         vs.                  )
                              )
CRESCENT METAL PRODUCTS, INC. )                       OPINION AND ORDER
                              )
              Defendant.      )

CHRISTOPHER A. BOYKO, J:

       This matter comes before the Court upon Defendant, Crescent Metal Products, Inc.’s

Motion for Summary Judgment. (ECF DKT #22). For the following reasons, Defendant’s

Motion for Summary Judgment is GRANTED.

                     FACTUAL AND PROCEDURAL BACKGROUND

       Plaintiff Donald Tschappatt (“Plaintiff”) initiated this action against Defendant Crescent

Metal Products, Inc. (“Defendant”) after Defendant discharged Plaintiff from employment.

Plaintiff’s cause of action states a claim for alleged age discrimination pursuant to the Age

Discrimination in Employment Act (“ADEA”) and Ohio law, alleging that Defendant discharged

Plaintiff on the basis of his age. Defendant contends that it had valid and justifiable reasons to

discharge Plaintiff based on the number of performance issues that Plaintiff had amassed in his

tenure as an employee.

       Defendant hired Plaintiff in a manufacturing position in 2006. As a manufacturing

employee, Plaintiff belonged to UAW Local 70, a labor union, which provided Plaintiff with the

terms and conditions of his employment in the Collective Bargaining Agreement between the

                                                 1
union and Defendant. In addition to these terms and conditions, Defendant provided an

employee handbook, which contains a disciplinary structure that divides conduct into three

categories: Type A offenses, Type B offenses and Immediate Discharge offenses. Poor

performance generally constitutes a Type A infraction. Defendant defines “poor performance”

as “carelessness leading to or resulting in wasted materials, and work that is not up to quality

control standards, performance standards, output requirements, or produces unnecessary scrap

material.” (Def.’s Mtn. at 2).

       In late 2013, Plaintiff began to work in a Clean and Pack position on the first shift. At

the same time, Plaintiff began exhibiting performance issues at work. Defendant states that

Plaintiff also had attendance issues and was given written discipline nineteen times over the

course of his employment. Beginning in late 2013 and early 2014, Defendant alleges that

Plaintiff’s supervisors began to informally counsel him for his performance issues.

       In March 2014, Plaintiff was issued a Type A infraction for an unapproved absence from

his work area for longer than thirty minutes while on the clock. Plaintiff disputes the reason for

this discipline, claiming that he was in the restroom during this time and that the discipline was

unwarranted. Following this infraction, in early 2014, Plaintiff exercised his union seniority and

voluntarily switched to the second shift Clean and Pack position. The parties disagree as to the

level of training required for this position: Plaintiff claims that it required additional training,

which Plaintiff was not given, but Defendant claims that the duties were the same for the first

and second shifts and did not require further training.

       On July 22, 2014, Plaintiff’s supervisor on the second shift, Monroe Moore, issued

Plaintiff a Type A Rule violation notice for poor work performance. This violation arose when


                                                   2
Plaintiff failed to place warning labels on an order of ten units for a customer, packaged the

order and shipped the units to the Cleveland production facility, where the units would be

prepared for delivery to the customer. To correct this error, Defendant had to send an employee

from the Mentor facility to the Cleveland facility to unpack the units, make the correction and

repack the units.

       Plaintiff was issued another Type A Rule violation in September 2014. This violation

occurred when Plaintiff failed to insert “cold keepers”1 into a unit, packed the unit and set the

unit for shipment. Eventually, this error was cured by first shift employees who later discovered

the error and packed the unit properly. In compliance with Defendant’s discipline policy,

Plaintiff was suspended for three days after this occurrence.

       After Plaintiff’s suspension, Defendant contends that Plaintiff continued to commit

violations, such as failing to meet standards, maintaining a low production rate and making an

inappropriate comment. Defendant noted these violations in Plaintiff’s file. Plaintiff’s

supervisors also met with him to review Defendant’s expectations and to attempt to improve

Plaintiff’s performance. Despite this informal counsel, Plaintiff’s final infraction occurred on

January 7, 2015 and he was summarily discharged. Defendant argues that Plaintiff incorrectly

assembled posts in a unit that he was working on and Plaintiff’s supervisor witnessed this error.

However, Plaintiff claims that he was working with another employee who installed the posts

incorrectly and that Plaintiff himself was not responsible for this error.

       Regardless, following this infraction, Defendant discharged Plaintiff on January 14,

2015, in accordance with Defendant’s disciplinary policy. Subsequently, Plaintiff filed a


       1
        “Cold keepers” are freezable gel packs that are inserted into certain units.

                                                  3
grievance with his union to challenge his discharge, but his union did not pursue it and the matter

was dropped. Defendant contends that Plaintiff did not file any grievances with his union

regarding any of the prior discipline that Plaintiff amassed. However, Plaintiff argues that he

attempted to file grievances, but the union refused; and after multiple requests were denied, he

simply stopped doing so.

       Ultimately, Plaintiff’s position was filled. The parties again disagree about the employee

that replaced Plaintiff. Plaintiff’s Complaint and Reply to Defendant’s Motion for Summary

Judgment state that Defendant hired two “substantially younger” individuals to replace Plaintiff.

Defendant contends that Bob Hunter, an existing employee, was reassigned to take over as

Plaintiff’s replacement on second shift. Mr. Hunter was sixty-one years old at the time.

       Plaintiff filed a charge of age discrimination with the Ohio Civil Rights Commission on

April 29, 2015. On January 14, 2016, the Commission issued a decision, which concluded that

“it is PROBABLE that Respondent engaged in unlawful discriminatory practices on the basis of

age under Ohio Revised Code Chapter 4112.” (Pl.’s Compl. at 3.)

       On February 19, 2017, Plaintiff filed the subject lawsuit in this Court, alleging Age

Discrimination in violation of the ADEA, Title VII of the Civil Rights Act, and Ohio Revised

Code Chapter 4112. Defendant filed its Answer on April 3, 2017. The Court dismissed Count II

of Plaintiff’s Complaint on April 11, 2017, pursuant to the parties’ stipulations of partial

dismissal.

       Defendant filed its Motion for Summary Judgment on September 17, 2018. Defendant

presents two grounds for summary judgment: (1) Plaintiff cannot establish a prima facie case of

age discrimination, and (2) Plaintiff cannot establish that Defendant’s stated reason for his


                                                  4
employment separation was a pretext for unlawful age discrimination.

       Plaintiff opposes Defendant’s Motion for Summary Judgment, arguing that Defendant is

not entitled to summary judgment as a matter of law because there is a genuine dispute as to the

material facts in this case: notably, Plaintiff alleges that he has provided evidence that

demonstrates that Defendant had a bias against older workers in general and that it specifically

targeted and discriminated against Plaintiff on the basis of his age. In reply, Defendant reiterates

that Plaintiff has failed to meet his evidentiary burden of proof.

                                     LAW AND ANALYSIS

I.     Standard of Review

       A.      Motion for Summary Judgment Standard

       A party may move for summary judgment, identifying each claim or defense, on which

summary judgment is sought. Fed. R. Civ. P. 56(a). The court may grant summary judgment if

the movant shows that there is no genuine dispute as to any material facts and the movant is

entitled to judgment as a matter of law. Id. Subsection (c)(1) of Rule 56 provides the standard

for summary judgment:

         A party asserting that a fact cannot be or is genuinely disputed must support

         the assertion by:

         (A) citing to particular parts of materials in the record, including

         depositions, documents, electronically stored information, affidavits or

         declarations, stipulations [...], admissions, interrogatory answers, or other

         materials; or

         (B) showing that the materials cited do not establish the absence or presence


                                                  5
         of a genuine dispute, or that an adverse party cannot produce admissible

         evidence to support the fact.

         Fed. R. Civ. P. 56(c)(1).

       Summary judgment is warranted if, after adequate discovery, the nonmoving party has

failed to make a showing sufficient to establish the existence of an element essential to that

party’s case and upon which that party will bear the burden of proof at trial. Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). A complete failure of proof regarding an essential element of

the nonmoving party’s case renders all other facts immaterial. Id. at 323. As a result, the moving

party is awarded judgment as a matter of law because the nonmoving party has failed to satisfy

his burden of proof and make a sufficient showing on an essential element of his case. Id. The

party seeking summary judgment has the initial burden of informing the court of the basis for its

motion and identifying those portions of the pleadings, depositions, answers to interrogatories,

and admissions on file together with the affidavits which it believes demonstrate the absence of a

genuine issue of material fact. Id. The burden of proof then shifts to the nonmoving party, who

must set forth specific facts showing that there is a genuine issue for trial. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 250 (1986).

       Substantive law will identify which facts are material for purposes of summary judgment,

as only disputes over facts that might affect the outcome of the suit under the governing law will

properly preclude the entry of summary judgment; factual disputes that are irrelevant or

unnecessary will not be counted. Id. at 248. The determination of materiality as it pertains to

summary judgment rests upon the substantive law, which identifies which facts are critical and

which facts are irrelevant. Id.


                                                  6
       However, summary judgment will not survive if the dispute about the fact is genuine. Id.

A dispute about a fact is “genuine” if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party. Id. There is no issue for trial unless there is sufficient evidence

favoring the nonmoving party for a jury to return a verdict for that party. Id. at 250. If the

evidence is merely colorable or is not significantly probative, summary judgment may be

granted. Id. In ruling on a defendant’s motion for summary judgment, the judge’s inquiry should

be whether a reasonably-minded jury could return a verdict in favor of the plaintiff on the

evidence presented. Id. at 252.

       B.      Age Discrimination in Employment Act Standard

       The ADEA prohibits an employer from discharging an individual because of that

individual’s age. 29 U.S.C. § 623(a)(1). The plaintiff bringing an action under the ADEA has

the burden of proof to establish that the plaintiff’s age was the but-for reason of his or her

termination. Blizzard v. Marion Tech. College, 698 F.3d 275, 283 (6th Cir. 2012), quoting

Gross v. FBL Fin. Servs. Inc., 577 U.S. 167, 177 (2009). Plaintiff may prove a violation by

either direct or circumstantial evidence. Blizzard at 283. Direct evidence of employment

discrimination is “that evidence which, if believed, requires the conclusion that unlawful

discrimination was at least a motivating factor in the employer’s actions.” Alberty v. Columbus

Twp., 730 F.App’x. 352, 356 (6th Cir. 2018). Comparatively, circumstantial evidence is “proof

that does not on its face establish discriminatory animus, but does allow a fact finder to draw a

reasonable inference that discrimination occurred.” Id. at 358, quoting Geiger v. Tower Auto.,

579 F.3d 614, 620 (6th Cir. 2009).

       Where plaintiff is unable to produce direct evidence of age discrimination, the Court


                                                  7
must follow the burden-shifting framework articulated by the Supreme Court of the United

States in McDonnell Douglas Corp. v. Green. Under McDonnell Douglas, once the plaintiff

succeeds in making a prima facie case of age discrimination, the burden shifts to the defendant to

articulate a legitimate, nondiscriminatory reason for the termination. McDonnell Douglas Corp.

v. Green, 411 U.S. 792, 802 (1973). If the defendant meets its burden, then the burden shifts

back to the plaintiff to demonstrate that the defendant’s proffered reason is a pretext. Blizzard,

698 F.3d at 283, quoting Sutherland v. Mich. Dep’t of Treasury, 344 F.3d 603, 615 (6th Cir.

2003).

II.      Defendant is entitled to Summary Judgment as a matter of law.

         The Court finds that Defendant has met the requirements of Fed. R. Civ. P. 56 and is

therefore entitled to judgment as a matter of law for the following reasons.

         A.     Plaintiff can establish a prima facie case of age discrimination.

         Defendant seeks Summary Judgment on the ground that Plaintiff cannot establish a prima

facie case of age discrimination. To establish a valid claim for age discrimination under the

ADEA, Plaintiff must prove that: (1) he is a member of a protected class; (2) he incurred an

adverse action; (3) he was qualified for the position he held; and (4) he was replaced by a person

outside the protected class or a similarly-situated, non-protected employee was treated more

favorably. Minadeo v. ICI Paints, 298 F.3d 751, 764 (6th Cir. 2005). Plaintiff can establish the

first two elements of the prima facie case without dispute from Defendant. Therefore, the

relevant inquiry is whether Plaintiff can prove elements (3) and (4) of the prima facie case for

age discrimination. The Court finds that Plaintiff can prove those elements and establish a prima

facie case of age discrimination.


                                                 8
               1.      Plaintiff was qualified for his employment.

       Defendant alleges that Plaintiff cannot establish that he was qualified for his position.

Defendant contends that Plaintiff’s consistent performance-based discipline in his Clean and

Pack position, which Plaintiff admitted in his deposition, demonstrates that Plaintiff was not

qualified for his Clean and Pack position. In response, Plaintiff argues that the evidence he

presents demonstrates a dispute concerning the issue of whether he was qualified and the issue

should be resolved in his favor. Specifically, Plaintiff indicates that he was the only employee

on the second shift Clean and Pack position and that other employees, including Plaintiff’s

supervisor, Moore, were satisfied with Plaintiff’s performance.

       The Sixth Circuit has held that a court may not consider the employer’s proffered

nondiscriminatory reason for taking an adverse employment action when determining whether

plaintiff has made a prima facie case of age discrimination. Wexler v. White’s Fine Furniture,

317 F.3d 564, 575 (6th Cir. 2003). Therefore, the Court will not consider Plaintiff’s disciplinary

issues as evidence of his lack of qualification for his position because Defendant has stated those

issues as its nondiscriminatory reason for discharge.

       At the prima facie stage, the Court examines Plaintiff’s objective qualifications to

determine whether he or she is qualified for the relevant job. Id. Plaintiff may present credible

evidence that his qualifications are at least equivalent to the minimum objective criteria required

for employment in the relevant field. Id. at 576. There is no proof on the record of the objective

criteria required for the Clean and Pack position. Plaintiff indicates that he received positive

performance reviews during his time on the second shift Clean and Pack position. Construing

the evidence in Plaintiff’s favor, the Court finds that Plaintiff has satisfied his burden of showing


                                                  9
that he was qualified for his position and has met this element of his prima facie case.

               2.      Plaintiff was replaced by an employee outside of the protected class or a
                       younger similarly-situated employee was treated more favorably.

       Defendant also contends that Plaintiff cannot prove that he was replaced by a person

outside of the protected class or that younger employees were treated more favorably than he

was. Plaintiff contests this on both grounds. First, Plaintiff claims that other, similarly-situated

employees were not punished or terminated for the same offenses as Plaintiff. To establish the

“similarly situated” element, Plaintiff must compare his treatment with individuals who “dealt

with the same supervisor, have been subject to the same standards and have engaged in the same

conduct without such differentiating or mitigating circumstances that would distinguish their

conduct or the employer’s treatment of them for it. Jackson v. FedEx Corporate Servs., Inc., 518

F.3d 388, 393 (6th Cir. 2008).

       Plaintiff offers affidavits in support of the fourth prong of his prima facie case. Anthony

Masitto, Plaintiff’s supervisor for one and a half years, avers that Plaintiff “was being written up

or disciplined for making mistakes that younger employees made but were not written up or

disciplined for.” (ECF DKT #28-1). Also, “Mr. Tschappatt was the only employee that I was

aware of who had quotas.” Id. Co-workers, Fred Smith and Benjamin Mesa, aver that no other

employees were disciplined like Plaintiff was for “simple” or “minuscule” mistakes. (ECF DKT

#28-3 & #28-4). Another co-worker, Mary Anslow, indicates that Plaintiff was targeted for

discipline and termination because of his age. (ECF DKT #28-2). Nonetheless, Plaintiff is

unable to identify by name, gender, age or job duties any specific younger employee treated

more favorably than he was. Plaintiff cannot identify, in his deposition (ECF DKT #24) or in

any of the affidavits offered, any employee that amassed the same amount of performance-

                                                 10
related discipline yet retained his job.

       Alternatively, Plaintiff may establish element (4) of the prima facie case by producing

evidence that Plaintiff was replaced by an individual who was outside of the protected class.

Defendant asserts that Plaintiff’s prima facie claim fails on this prong because Plaintiff was

replaced by reassigning another employee to the position. Defendant states that this individual,

Bob Hunter, is both a member of the same protected class as Plaintiff and is older than Plaintiff.

Defendant supports this with citations to the Ryan Rogers (plant manager) and Moore affidavits

(ECF DKT #22-2 and #22-5), which were submitted with its Motion for Summary Judgment.

However, Plaintiff argues that he was replaced by two younger individuals who were both under

thirty years of age. This contention is supported by the Anthony Masitto and Benjamin Mesa

affidavits (ECF DKT #28-1 and #28-4). Defendant responds that the allegations contained in the

affidavits presented by Plaintiff “do not amount to record evidence creating a genuine issue of

material fact on this element.” Def.’s Reply at 4. Both parties rely, however, on the same type of

evidence, that is, affidavits of Defendant’s employees.

       The Court is prohibited from making a credibility judgment or weighing the evidence in a

motion for summary judgment. Ahlers v. Schebil, 188 F.3d 365, 369 (6th Cir. 1999). At this

stage, the evidence must be construed in a light most favorable to the nonmoving party, Plaintiff.

Id., citing Anderson v. Liberty Lobby, 477 U.S. 242, 255 (1986). The nonmoving party must

respond to summary judgment with affirmative evidence upon which a reasonable jury could

find in that party’s favor. Ahlers at 369-70.

       Neither party has provided a well-founded answer to the question of whether Plaintiff

was replaced by an employee outside of the protected class. Both parties have put forth


                                                11
affirmative evidence upon which a reasonable jury could find in favor of either party.

Regardless, the Court is not permitted to make a credibility judgment or weigh the evidence

when ruling on a summary judgment motion. Assuming, arguendo, that Plaintiff is correct and

he was replaced by two younger employees, the Court finds that Plaintiff has shown that he was

replaced by an employee outside of the protected class.

       Therefore, viewing the evidence in a light most favorable to Plaintiff, the Court finds that

Plaintiff has established a prima facie case of age discrimination.

       B.      Defendant can state a nondiscriminatory reason for discharging Plaintiff.

       Plaintiff has established a prima facie case of age discrimination. Under McDonnell

Douglas, the burden of production now shifts to Defendant to articulate a nondiscriminatory

reason for its adverse employment action against Plaintiff. Alberty v. Columbus Twp., 730

F.App’x. at 358. An employer is “entitled to judgment as a matter of law if the record

conclusively reveals some other, nondiscriminatory reason, or if the plaintiff created only a weak

issue of fact as to whether the employer’s reason was untrue and there was abundant and

uncontroverted independent evidence that no discrimination had occurred.” Reeves v. Sanderson

Plumbing Products, Inc., 530 U.S. 133, 148 (2000).

       Defendant states that Plaintiff’s mounting performance issues formed the basis for

Plaintiff’s termination. Specifically, Defendant points to both Plaintiff’s informal discipline and

Type A Rule infractions as sufficient to justify terminating Plaintiff. In response, Plaintiff

alleges that he was the only employee disciplined for those types of performance violations and

that he did not commit the final infraction for which he was terminated. Plaintiff does not deny

the other infractions.


                                                 12
       Generally, poor work performance is a legitimate and nondiscriminatory reason for

discharge. Heck v. Bd. of Trustees, 12 F.Supp.2d 728, 740 (S.D. Ohio 1998), accord Danielson

v. Lorain, 938 F.2d 681, 684 (6th Cir. 1991) (stating that workers who poorly perform their jobs

are not insulated from dismissal simply because they are members of the protected age group).

The Court finds that Defendant has stated a legitimate, nondiscriminatory reason for Plaintiff’s

termination: Plaintiff’s poor work performance. Accordingly, the burden shifts to Plaintiff to

establish that the Defendant’s stated reason for termination was merely a pretext.

       C.      Plaintiff cannot establish pretext.

       Once Plaintiff has established a prima facie case of age discrimination and Defendant has

countered with a legitimate, nondiscriminatory reason for terminating Plaintiff, the burden shifts

back to Plaintiff to establish that Defendant’s stated reason for discharge is pretextual. Blizzard,

698 F.3d at 285. Defendant argues that it is entitled to summary judgment because Plaintiff

cannot articulate any facts that conclusively show that Defendant’s stated nondiscriminatory

reason for terminating Plaintiff’s employment was a pretext. Plaintiff contends that he has raised

sufficient evidence to demonstrate that Defendant did not have an honest belief that its stated

reasons for discharging Plaintiff were nondiscriminatory.

       At the pretext stage, the plaintiff must produce sufficient evidence from which a jury

could reasonably reject the defendant’s stated reasons for termination. Blizzard, 698 F.3d at 285.

To establish pretext, Plaintiff must show that: “(1) the proffered reasons had no basis in fact, (2)

the proffered reasons did not actually motivate discharge, or (3) they were insufficient to

motivate discharge.” Id., quoting Chattman v. Toho Tenax Am., Inc., 686 F.3d 339, 349 (6th Cir.

2012) (Emphasis removed). Plaintiff argues that Defendant’s proffered reason for Plaintiff’s


                                                 13
termination has no basis in fact because Plaintiff himself was not responsible for the incorrectly

assembled posts, which was the final violation of Defendant’s discipline policy and which

resulted in Plaintiff’s termination.

       As a preliminary matter, in order to prove that Defendant’s stated reasons for terminating

Plaintiff had no basis in fact, Plaintiff is required to present evidence that shows that the reasons

given by Defendant for the discharge “simply did not happen.” Alberty, 730 F.App’x. at 361.

Pretext “is a commonsense inquiry: did the employer [take action against] the employee for the

stated reasons or not?” Chen v. Dow Chem. Co., 580 F.3d 394, 400 at n.4 (6th Cir. 2009).

       Plaintiff has admitted to the previous rule violations in his deposition and acknowledges

that the posts were incorrectly assembled. In his affidavit (ECF DKT #22-5), Supervisor

Monroe Moore outlines the progressive discipline imposed upon Plaintiff: In July, 2014,

Plaintiff packaged products without the required “caution surface hot” labels on them. Plaintiff

was issued a written reprimand for poor work performance. In September, 2014, Plaintiff failed

to include freezable gel packs in certain units. In accordance with the discipline policy, Plaintiff

was suspended for three days. In January, 2015, Plaintiff incorrectly assembled posts in units he

was working on during his shift. The next disciplinary step called for discharge and Plaintiff

was terminated on January 14, 2015.

       Therefore, Plaintiff cannot demonstrate that the poor work performance did not happen,

although Plaintiff insists that he was not the employee responsible for the incorrectly assembled

posts. Supervisor Moore avers: “This infraction occurred on January 7, 2015, and I was able to

identify Plaintiff as the cause of the problem because I saw Plaintiff working on the units.”

(ECF DKT #22-5 at ¶ 21). With regard to the identity of the employee who assembled the posts,


                                                 14
the “modified honest belief” standard applies.

       The Sixth Circuit follows a “modified honest belief” standard, which requires that to

avoid a finding of pretext, an employer wishing to articulate a nondiscriminatory reason for

terminating an employee must be able to establish that it reasonably relied on the particularized

facts before it at the time the decision was made. Blizzard, 698 F.3d at 286. In turn, the

employee must be able to produce contrary evidence that indicates that the employer’s error was

too obvious to be unintentional. Id. Further, the honest belief rule requires that the employee

allege more than a dispute over the facts upon which the discharge was based. Id. The employee

must provide evidence that shows that the employer did not honestly believe in the proffered

nondiscriminatory reason for its adverse employment action. Id.

       So long as an employer honestly believed its proffered reason, an employee cannot show

pretext, even if the facts are later shown to be incorrect. Segel v. Kimberly-Clark Corp., 473

F.App’x 416, 421 (6th Cir. 2012); Smith v. Chrysler Corp., 155 F.3d 799, 806 (6th Cir. 1998).

Courts may not second-guess the business judgment of an employer but must instead determine

“whether the employer gave an honest explanation of its behavior.” Hedrick v. W. Res. Care

Sys., 355 F.3d 444, 462 (6th Cir. 2004). “Time and again we have emphasized that [o]ur role is

to prevent unlawful hiring practices, not to act as a super personnel department that second

guesses employers’ business judgments.” Corell v. CSX Transp., Inc., 378 F.App’x 496, 505 (6th

Cir. 2010) quoting Risch v. Royal Oak Police Dept., 581 F.3d 383, 399 (6th Cir. 2009).

       Plaintiff claims that he was not the employee who incorrectly assembled the posts at

issue. However, according to the Moore affidavit (ECF DKT #22-5), Plaintiff’s final error was

witnessed by his supervisor, who initiated corrective action against Plaintiff. Even if Defendant


                                                 15
were mistaken, Defendant honestly believed that Plaintiff made the error. Further, this was not

the only conduct for which Plaintiff was discharged, but was the final step in Defendant’s

progressive disciplinary policy. The “modified honest belief” standard inquires whether the

employer made a reasonably informed and considered decision before taking the adverse

employment action. Smith v. Chrysler Corp., 155 F.3d at 807. By the time Plaintiff was

terminated from his employment, Defendant had an honest belief that justified termination

because Plaintiff had amassed both formal rule violations as well as many informal disciplinary

actions.

          Plaintiff claims that he has put forth “abundant” evidence, primarily in the form of

affidavits of other employees and Plaintiff’s own deposition testimony that shows that Defendant

did not honestly believe in its nondiscriminatory reason for terminating Plaintiff. Plaintiff’s

evidence constitutes personal belief and conjecture, which are insufficient to establish pretext.

Grizell v. City of Columbus Div. of Police, 461 F.3d 711, 724 (6th Cir. 2006). Plaintiff has failed

to meet his burden of proving that Defendant’s stated reason for firing him was a pretext for

impermissible discrimination. Therefore, Defendant is entitled to summary judgment as a matter

of law.

                                           CONCLUSION

          For the foregoing reasons, the Court GRANTS the Motion (ECF DKT #22) of Defendant

Crescent Metal Products, Inc. for Summary Judgment.

          IT IS SO ORDERED.

                                                s/ Christopher A. Boyko
                                                CHRISTOPHER A. BOYKO
Dated: April 10, 2019                           United States District Judge


                                                  16
